Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 14, and 18-20 are cancelled.
Claims 1-4, 6-13, and 15-17 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-13, and 15-17 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method or a content delivery network (CDN) networking device comprising: at least one communication port for receiving a request for content from a client device, the request comprising an identification of the content; a processing device; and a computer-readable medium connected to the processing device configured to store information and instructions that, when executed by the processing device, performs operations to: set an initial congestion window (CWND) value for a communication session with the client device, the communication session to provide information to the client device; access a database of content information to determine a content type of the requested content based at least on the identification of the requested content received from the client device, in response to the request for the content, the content type comprising an indication of a file size of the requested content and an estimated urgency of receiving the requested content for the client device (major difference in the claims not found in the prior art); reset the initial CWND value for the communication session with the client device based at least on the file size and the estimated urgency of the requested content; and provide a portion of the requested content to the client device over the at 

The reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 27, 2021